Per Curiam.

S.Ct.Prac.R. X(5) provides that in original actions other than habeas corpus filed in this court that “[a]fter the time for filing an answer to the complaint or a motion to dismiss, the Supreme Court will either dismiss the case or issue an alternative or peremptory writ, if a writ has not already been issued.”
Respondents seek dismissal of relators’ complaint for a writ of mandamus pursuant to Civ.R. 12(B)(6). Dismissal of a complaint for failure to state a claim upon which relief can be granted is appropriate if, after all factual allegations of the complaint are presumed true and all reasonable inferences are made in relators’ favor, it appears beyond doubt that relators can prove no set of facts warranting relief. State ex rel. Seikbert v. Wilkinson (1994), 69 Ohio St.3d 489, 490, 633 N.E.2d 1128,1129.
Respondents contend that relators’ mandamus action should be dismissed because they are not required to pay postjudgment interest. Respondents rely on Gates Mills v. Jones (1994), 95 Ohio App.3d 341, 642 N.E.2d 444, claiming that *400Gates Mills held that a person who recovers a judgment under R.C. 163.21 is not entitled to interest on the judgment under R.C. 1343.03. Respondents have misconstrued the Gates Mills holding. Gates Mills merely held that an appropriation award is not “due and payable” for purposes of an award of post-judgment interest under R.C. 1343.03 until either possession of property is transferred or ninety days pass from the date of the appropriation determination. Gates Mills was limited to a determination of the propriety of an award of interest on an appropriation judgment prior to the expiration of the statutory period set forth in R.C. 163.21(A)(1)1 for an agency to abandon appropriation proceedings.
In contrast to Gates Mills, this case involves postjudgment interest on a judgment under R.C. 163.21(A)(2) for fees and expenses to affected landowners where appropriation proceedings against them have been abandoned. R.C. 1343.03(A) provides that “[i]n cases other than those provided in sections 1343.01 and 1343.02 of the Revised Code, when money becomes due and payable * * * upon all judgments, decrees, and orders of any judicial tribunal for the payment of money arising out of tortious conduct or a contract or other transaction, the creditor is entitled to interest at the rate of ten per cent per annum * * *.” (Emphasis added.)
There is no evidence or assertion that the R.C. 163.21(A)(2) judgment in favor of relators arose out of either “tortious conduct” or a “contract.” Therefore, in order to be entitled to postjudgment interest under R.C. 1343.03(A), the judgment must have arisen from an “other transaction.” The phrase “other transaction” is not defined by statute and neither relators nor respondents have presented argument or authority as to its meaning. Undefined words used in a statute must be accorded their usual, normal, or customary meaning. State ex rel. Hawkins v. Pickaway Cty. Bd. of Elections (1996), 75 Ohio St.3d 275, 277, 662 N.E.2d 17, 19; R.C. 1.42. A “transaction” is “[a]n act, agreement, or several acts or agreements between or among parties whereby a cause of action or alteration of legal rights occur[s].” Black’s Law Dictionary (6 Ed.1990) 1496; see State v. Penrod (1992), 81 Ohio App.3d 654, 660, 611 N.E.2d 996, 1000.
In this case, several acts have occurred between the parties. Respondents initiated appropriation proceedings against relators and subsequently abandoned the proceedings. These acts created a cause of action under R.C. 163.21(A)(2) for relators to request fees and expenses they incurred in the appropriation proceedings. Therefore, the December 1994 judgment for $43,235.26 in fees and *401expenses constituted a judgment for money arising out of an “other transaction.” It was an in personam judgment against the board for which relators were entitled to postjudgment interest pursuant to R.C. 1343.03(A). Cf. Penrod, 81 Ohio App.3d at 660-661, 611 N.E.2d at 1000 (“[W]e hold that a judgment arising from an ‘other transaction’ within the meaning of R.C. 1343.03(A) refers to a judgment in personam. Given that a judgment arising from a forfeiture proceeding will be in rem * * * that statute does not entitle appellant to postjudgment interest on our previous order to return the seized property.”); Cincinnati v. Smallwood (1958), 106 Ohio App. 496, 500, 7 O.O.2d 226, 228, 150 N.E.2d 310, 313 (“As we construe [former R.C. 1309.03, the statutory predecessor to R.C. 1343.03], it applies only to orders of court creating the relation of judgment debtor and judgment creditor. To satisfy the definition so that interest will run, the order must be definite, so that it could be enforced by execution. The court’s order in an appropriation proceeding makes no such direction.”). Unlike Penrod or Smallwood, the December 1994 judgment against the board for fees and expenses was definite and was not an in rem judgment against specific property.
Based on the foregoing, relators are entitled to postjudgment interest at the rate of ten percent per year on the December 1994 common pleas court judgment. No further evidence or argument is necessary for the resolution of this legal issue, since the pertinent facts are uncontroverted. See, e.g., State ex rel. Smith v. Frost (1995), 74 Ohio St.3d 107, 112, 656 N.E.2d 673, 678; State ex rel. Findlay Publishing Co. v. Schroeder (1996), 76 Ohio St.3d 580, 583, 669 N.E.2d 835, 839. Therefore, we grant a peremptory writ of mandamus compelling respondents to order and issue warrants for payment to relators of the principal amount of the December 1994 judgment plus postjudgment interest under R.C. 1343.03(A).

Writ granted.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. R.C. 163.21(A)(1) provides that “[i]f it has not taken possession of property that is appropriated, an agency may abandon appropriation proceedings under sections 163.01 to 163.22 of the Revised Code at any time after the proceedings are commenced but not later than ninety days after the final determination of the cause.”